        Case 1:18-cv-10225-MLW Document 542 Filed 08/27/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 LILIAN PAHOLA CALDERON JIMENEZ
 and LUIS GORDILLO, et al.,

 Individually and on behalf of all others
 similarly situated,
                                                            No. 1:18-cv-10225-MLW
                Plaintiff-Petitioners,

        v.

 CHAD WOLF, et al.,

                Defendants-Respondents.


                   PETITIONERS’ ASSENTED-TO MOTION TO LIFT
                    COURT-IMPOSED CONDITIONS OF RELEASE

       Petitioners move to lift conditions of release imposed by the Court on class member

Salvador Rodriguez-Aguasviva in its March 25, 2020 Order. Dkt. No. 506. Because claims

relating to Mr. Rodriguez-Aguasviva’s removal are no longer before this Court, it is appropriate

for conditions of release to be set by Immigration and Customs Enforcement (ICE) in a manner

consistent with the parties’ agreement and the law.

       On January 27, 2020, Petitioners filed a motion to enjoin the removal of class member

Salvador Rodriguez-Aguasviva. Dkt. No. 466. Petitioners filed a motion for his immediate

interim release on March 24. Dkt. No. 500. On March 25, this Court ordered Mr. Rodriguez-

Aguasviva’s release on the condition that “(a) he reside with his wife in Lawrence,

Massachusetts and not leave their residence except for medical reasons, with the approval of

Respondents; and (b) he shall be subject to electronic monitoring by Respondents.” Dkt. No.

506. The parties then resolved the claims relating to Mr. Rodriguez-Aguasviva’s removal, and

on April 16, the Court issued a new order stating that “[t]he Order requiring that Rodriguez-
        Case 1:18-cv-10225-MLW Document 542 Filed 08/27/20 Page 2 of 4



Aguasviva not leave his residence except for medical reasons (Dkt. No. 506) is LIFTED.” Dkt.

No. 531. The order did not specifically reference the other conditions of release, including

electronic monitoring. Id.

       ICE recently removed Mr. Rodriguez-Aguasviva’s GPS ankle monitor and replaced it

with a system that uses Mr. Rodriguez-Aguasviva’s cell phone. Government counsel has

represented to Petitioners’ counsel that this technology is providing electronic monitoring.

Petitioners seek to ensure that ICE has discretion to remove or adjust any electronic monitoring

requirements or other requirements of Mr. Rodriguez-Aguasviva’s supervision. They

respectfully ask this Court to lift any Court-imposed conditions of Mr. Rodriguez-Aguasviva’s

release that remain in its March 25, 2020 Order, Dkt. No. 506.

       Respectfully submitted this 27th day of August, 2020.




                                                2
       Case 1:18-cv-10225-MLW Document 542 Filed 08/27/20 Page 3 of 4




                                           /s/ Colleen M. McCullough

Matthew R. Segal (BBO # 654489)            Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)            Jonathan A. Cox (BBO # 687810)
AMERICAN CIVIL LIBERTIES UNION             Allyson Slater (BBO #704545)
FOUNDATION OF MASSACHUSETTS, INC.          Stephen Provazza (BBO # 691159)
211 Congress Street                        Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                           Matthew W. Costello (BBO # 696384)
(617) 482-3170                             WILMER CUTLER PICKERING
                                             HALE AND DORR LLP
Kathleen M. Gillespie (BBO # 661315)       60 State Street
Attorney at Law                            Boston, MA 02109
6 White Pine Lane                          Telephone: (617) 526-6000
Lexington, MA 02421                        Facsimile: (617) 526-5000
(339) 970-9283                             kevin.prussia@wilmerhale.com
                                           jonathan.cox@wilmerhale.com
                                           allyson.slater@wilmerhale.com
                                           stephen.provazza@wilmerhale.com
                                           colleen.mccullough@wilmerhale.com
                                           matthew.costello@wilmerhale.com

                                           Counsel for Petitioners




                                       3
        Case 1:18-cv-10225-MLW Document 542 Filed 08/27/20 Page 4 of 4



           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Petitioners conferred

with counsel for Respondents on August 25 and 27, 2020 in an attempt to resolve the issues

raised in this motion. Respondents assent to this motion.

                                                    /s/ Colleen M. McCullough
                                                    Colleen M. McCullough




                                               4
